                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                    Case No. 17-cr-20323
                                                    Hon. Matthew F. Leitman
v.

KENDRICK JAQUA CURTIS,

     Defendant.
__________________________________________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR JUDICIAL
       RECOMMENDATION (ECF No. 44) WITHOUT PREJUDICE

      Defendant Kendrick Jaqua Curtis is a federal inmate in the custody of the

Federal Bureau of Prisons (the “BOP”). On March 1, 2018, Curtis pleaded guilty to

one count of possession of a controlled substance with intent to deliver in violation

of 21 U.S.C. § 841(a)(1) and one count of possessing a firearm in furtherance of a

dug trafficking crime in violation of 18 U.S.C. § 924(c). (See Rule 11 Plea Agmt.,

ECF No. 30.) The Court subsequently sentenced Curtis to 72 months in custody.

(See Judgment, ECF No. 34.)

      On April 2, 2021, Curtis filed a motion in which he asks the Court to

recommend that he be released to a Residential Reentry Center (“RRC”) upon his

release from custody. (See Mot., ECF No. 44.) Even if the Court had the authority

to make such a recommendation, Curtis has filed his motion too soon. The BOP is


                                         1
the body that ultimately decides whether an inmate is eligible for early release to an

RRC, and the BOP “does not evaluate an inmate for RRC placement until 17 to 19

months before his or her projected release date.” United States v. Parks, 2018 WL

3135940, at *1 (N.D. Ohio June 27, 2018). That is the appropriate time for an inmate

to file a motion requesting a recommendation from the Court. (See id.) Here, Curtis’

projected release date is more than 17-to-19 months away. His motion is therefore

premature.

      Accordingly, for all of the reasons stated above, the Court DENIES Curtis’

motion (ECF No. 44) WITHOUT PREJUDICE. Curtis may re-file his motion

when he is within 17-to-19 months of his release date. At that time, Curtis shall (1)

provide the Court a full update on his disciplinary record while in custody, (2)

provide the Court a list of all of the programming he took while in custody, (3)

explain why he wants to be released to an RRC and how he believes that being

released to an RRC will benefit his transition back into society, and (4) explain the

full nature and circumstances of his offenses.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: May 7, 2021




                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 7, 2021, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         3
